DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9, 13-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8, 13, 14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [Lee, US 20170046052].
As to claim 1. Lee discloses A state display apparatus comprising: 
a display section, display 130 [fig. 1], that displays a state of a measurement target subject based on biometric data of the measurement target subject, [0069] display physiological state information; and 
a control section, processor 150 [fig. 1], that performs control such that a display mode at the time of displaying a state of the measurement target subject next time onwards is changed so as to be different from a display mode at the time of displaying a first state based on first biometric data of the measurement target subject, [0069, 0071], in a case where second biometric data acquired at the time of displaying the first state on the display section satisfies a predetermined condition, [0071] display changed based on type of motion, at the time of performing control such that the display section displays the first state, [0069, 0071]; and
a calculation section, processor 150, [fig. 2], that calculates an indicator for indicating a corresponding state of the measurement target subject based on the biometric data acquired from the measurement target subject, [claim 2],
wherein the control section performs control such that the display mode at the time of displaying the state of the measurement target subject next time onwards is changed so as to be different from a display mode at the time of displaying a first indicator calculated based on the first biometric data in a case where a second indicator calculated based on the second biometric data changes by a predetermined value or more from the first indicator, [0046, 0069, 0071]; wherein an indicator 411 displayed in a first state, as shown in [fig. 4, 400], is changed to a second state as shown in [fig. 4, 403] based on a change in a detected motion data at a second time, [0076, 0077, 0078];
wherein the control section performs control such that the display section displays the first indicator together with the indicator calculated based on biometric data acquired before the first biometric data is acquired, [fig. 4] the display includes indicators based on previous data of the motion including inactivity indicator displayed at 407 includes inactivity indicator determined based on biometric data measured and calculated in states 401, 403, 405.

claim 5. Lee discloses The state display apparatus according to claim 1, wherein the control section performs control such that the display section consecutively displays a plurality of indicators, and the first indicator, wherein the plurality of indicators are calculated based on biometric data acquired before the first biometric data is acquired, and the first indicator, [fig. 4].

As to claim 7. Lee discloses The state display apparatus according to claim 1, wherein the control section performs control for changing to a display in which deterioration in the state of the measurement target subject is less noticeable, [fig. 4, 0078, 0079], wherein the display in which deterioration in the state of the measurement target subject is less noticeable is defined as a display in which the first indicator is displayed in the same color arrangement as the indicator calculated based on the biometric data acquired before the first biometric data is acquired, [fig. 4, 0079] the display change in the notification object 415 is changed when a predetermined time passes between the third state and the fourth state.

As to claim 13. Lee discloses The state display apparatus according to claim 7, wherein the display in which deterioration in the state of the measurement target subject is less noticeable includes a display in which the first indicator is displayed with a scale at which a difference between the first indicator and the indicator calculated based on the biometric data acquired before the first biometric data is acquired is less noticeable, [fig. 4, 0079] the display change in the notification object 415 is changed when a predetermined time passes between the third state and the fourth state.

As to claims 8, 14 are rejected with the same prior art and reasoning as to that of claims 7, 13, respectively.

As to claim 16. Lee discloses The state display apparatus according to claim 1, further comprising: a notification section that notifies a current state of the measurement target subject, notification object 415, [fig. 4, 0078], wherein at the time of performing the control such that the display section displays the first state based on first biometric data of the measurement target subject, third state 405 [fig. 4, 0078], in the case where the second biometric data acquired at the time of displaying the first state on the display section satisfies the predetermined condition, the control section performs control such that contents of notification at the time of notifying the state of the measurement target subject next time onwards are changed, 2nd state 403, 3rd state 405, 4th state 407 display 415 changed based on the target state, [fig. 4, 0078, 0079].

As to claim 17. Lee discloses The state display apparatus according to claim 16, wherein the control section performs control such that the contents of notification at the time of notifying the state of the measurement target subject next time onwards are changed to contents for prompting the measurement target subject to take action, [0116] the device recommends activities based on the physiological state information.

As to claim 18. Lee discloses The state display apparatus according to claim 16, wherein the control section performs control such that a frequency of the notification of the state of the measurement target subject, which is not issued by the notification section or is issued by the notification section next time onwards, is lowered, [0065] lower the number of display objects based on the motion state of the user.

As to claim 19. Lee discloses A state display system comprising: 
a detection section, sensor module 1340, that detects biometric data of a measurement target subject, [0161]; 
an acquisition section, processor 1310, that acquires the biometric data of the measurement target subject detected by the detection section, [0161]; 
a display section, display 1360, that displays a state of the measurement target subject acquired by the acquisition section, [0069, 0151];
a control section, processor 1310, [0151, 0153], that performs control such that a display mode at the time of displaying a state of the measurement target subject next time onwards is changed so as to be different from a display mode at the time of displaying a first state based on first biometric data of the measurement target subject, [0069, 0071], in a case where second biometric data acquired at the time of displaying the first state on the display section satisfies a predetermined condition, [0071] display changed based on type of motion, at the time of performing control such that the display section displays the first state, [0069, 0071]; and
a calculation section, processor 150, [fig. 2], that calculates an indicator for indicating a corresponding state of the measurement target subject based on the biometric data acquired from the measurement target subject, [claim 2],
wherein the control section performs control such that the display mode at the time of displaying the state of the measurement target subject next time onwards is changed so as to be different from a display mode at the time of displaying a first indicator calculated based on the first biometric data in a case where a second indicator calculated based on the second biometric data changes by a predetermined value or more from the first indicator, [0046, 0069, 0071]; wherein an indicator 411 displayed in a first state, as shown in [fig. 4, 400], is changed to a second state as shown in [fig. 4, 403] based on a change in a detected motion data at a second time, [0076, 0077, 0078];
wherein the control section performs control such that the display section displays the first indicator together with the indicator calculated based on biometric data acquired before the first biometric data is acquired, [fig. 4] the display includes indicators based on previous data of the motion including inactivity indicator displayed at 407 includes inactivity indicator determined based on biometric data measured and calculated in states 401, 403, 405.

As to claim 20. Lee discloses A non-transitory computer readable medium storing a program causing a computer to execute: 
acquiring biometric data of a measurement target subject, [0070, 0072, 0161]; 
displaying a state of the measurement target subject from the acquired biometric data, [0069] display physiological state information; and 
performing control such that a display mode at the time of displaying a state of the measurement target subject next time onwards is changed so as to be different from a display mode at the time of displaying a first state based on first biometric data of the measurement target subject, [0069, 0071], in a case where second biometric data acquired at the time of displaying the first state on the display section satisfies a predetermined condition, [0071] display changed based on type of motion, at the time of performing control such that the display section displays the first state, [0069, 0071]; and
a calculation section, processor 150, [fig. 2], that calculates an indicator for indicating a corresponding state of the measurement target subject based on the biometric data acquired from the measurement target subject, [claim 2],
wherein the control section performs control such that the display mode at the time of displaying the state of the measurement target subject next time onwards is changed so as to be different from a display mode at the time of displaying a first indicator calculated based on the first biometric data in a case where a second indicator calculated based on the second biometric data changes by a predetermined value or more from the first indicator, [0046, 0069, 0071]; wherein an indicator 411 displayed in a first state, as shown in [fig. 4, 400], is changed to a second state as shown in [fig. 4, 403] based on a change in a detected motion data at a second time, [0076, 0077, 0078];
performing control such that the display section displays the first indicator together with the indicator calculated based on biometric data acquired before the first biometric data is acquired, [fig. 4] the display includes indicators based on previous data of the motion including inactivity indicator displayed at 407 includes inactivity indicator determined based on biometric data measured and calculated in states 401, 403, 405.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tanishima et al. [Tanishima, US 20190101759].
As to claim 21. Lee fails to disclose The state display apparatus according to claim 1, wherein the indicator is an activity ratio of a sympathetic nerve and a parasympathetic nerve of the measurement target subject.
Tanishima teaches an apparatus and method for processing and indicating physiological information, [fig. 4, 0044]; wherein the information includes sympathetic nerve and a parasympathetic nerve of the measurement target subject, [0044]; wherein the indicator is adjusted based on the measurement result, [0044, 0045].
.

Response to Arguments
Applicant's arguments filed 08/04/2020 have been fully considered but they are not persuasive. 
Argument 1: The current invention claims the teachings as illustrated in figures 10, 11A, and 11B of the present application.
Response 1: The drawings illustrated in Fig. 10, 11A, 11B show a bar graph showing the continuous measurement of the physiological data. A bar graph is not a novel way of displaying a continuous data. The Examiner further includes the following prior arts that teach displaying a physiological measurement data displayed as a bar chart against a measurement time:
Kim et al. [US2008009685], [fig. 1],
Ye [US 20150065893], fig. 8A, 8B, 0053].

Argument 2: Lee is deficient to teach the newly added feature of the independent claims.
Response 2: The Office Action amended the rejection of the independent claims to consider the newly added limitations above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Benyam Haile/Primary Examiner, Art Unit 2688